                                          Case 3:20-cv-01267-SBA Document 21 Filed 03/09/20 Page 1 of 1




                                  1
                                  2
                                                                UNITED STATES DISTRICT COURT
                                  3
                                                               NORTHERN DISTRICT OF CALIFORNIA
                                  4                                  OAKLAND DIVISION
                                  5
                                        SAVE OUR COUNTY, et al.,
                                  6                                                     Case No. 20-cv-01267-SBA
                                                      Plaintiffs,
                                  7
                                                v.
                                                                                        CASE MANAGEMENT SCHEDULING
                                  8
                                        UNITED STATES DEFENSE                           ORDER FOR REASSIGNED CIVIL
                                  9     LOGISTICS AGENCY, et al.,                       CASE

                                  10                  Defendants.

                                  11          This action having been reassigned to the Honorable Saundra Brown Armstrong,
Northern District of California




                                  12          IT IS ORDERED that this action is assigned to the Case Management Program and
 United States District Court




                                  13   shall be governed by Civil L.R. 16-2. The dates listed in the Order Setting Initial Case
                                  14   Management Conference remain in effect except that the initial Case Management
                                  15   Conference is rescheduled for June 4, 2020 at 2:30 P.M., via telephone. A joint case
                                  16   management conference statement is due 7 days prior.
                                  17          Plaintiff's counsel is to set up the conference call with all the parties on the line and
                                  18   call chambers at (510) 879-3550. (No party shall contact chambers directly without prior
                                  19   authorization of the court.)
                                  20          Plaintiff is directed to serve a copy of this Order at once on all parties to this action
                                  21   not enrolled in the e-filing program in accordance with the provisions of Rule 5 of the
                                  22   Federal Rules of Civil Procedure. Following service, the party causing the service shall
                                  23   file a certificate of service with the Clerk of Court.
                                  24   Dated: March 9, 2020
                                  25                                                  ____________________________________
                                                                                      SAUNDRA BROWN ARMSTRONG
                                  26                                                  United States Senior District Judge
                                  27
                                  28
